 1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON


 3                                                                  Mar 05, 2019
 4                                                                      SEAN F. MCAVOY, CLERK


 5                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8   CANDICE V.,                                      No. 1:17-CV-03182-JTR
 9
                   Plaintiff,                        ORDER GRANTING
10                                                   DEFENDANT’S MOTION FOR
11                        v.                         SUMMARY JUDGMENT
12   COMMISSIONER OF SOCIAL
13   SECURITY,
14
                   Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   Nos. 14, 19. Attorney Chad Hatfield represents Candice V. (Plaintiff); Special
18   Assistant United States Attorney Jeffrey E. Staples represents the Commissioner of
19   Social Security (Defendant). The parties have consented to proceed before a
20   magistrate judge. ECF No. 3. After reviewing the administrative record and briefs
21   filed by the parties, the Court DENIES Plaintiff’s motion for summary judgment
22   and GRANTS Defendant’s motion for summary judgment.
23                                    JURISDICTION
24         Plaintiff filed an application for Disability Insurance Benefits (DIB) on July
25   8, 2014, Tr. 72-73, alleging disability since July 30, 2013, Tr. 141, due to a torn
26   rotator cuff which required screws, a compressed lumbar spine, and left hip strain
27   with IT band syndrome, Tr. 158. The application was denied initially and upon
28   reconsideration. Tr. 87-93, 95-99. Administrative Law Judge (ALJ) Irene Sloan


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   held a hearing on January 27, 2016 and heard testimony from Plaintiff and
 2   vocational expert Mark Harrington. Tr. 36-65. The ALJ issued an unfavorable
 3   decision on July 12, 2016. Tr. 20-31. The Appeals Council denied review on
 4   August 27, 2017. Tr. 1-5. The ALJ’s July 12, 2016 decision became the final
 5   decision of the Commissioner, which is appealable to the district court pursuant to
 6   42 U.S.C. § 405(g). Plaintiff initiated this action for judicial review on October 19,
 7   2017. ECF Nos. 1, 5.
 8                                 STATEMENT OF FACTS
 9           The facts of the case are set forth in the administrative hearing transcript, the
10   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
11   here.
12           Plaintiff was 27 years old at the alleged date of onset. Tr. 141. Plaintiff
13   completed high school in 2004 and reported that she attended special education
14   classes. Tr. 159. Her reported work history includes the jobs of assistant manager,
15   cashier, housekeeper, receiving supervisor, table busser, and fast food worker. Tr.
16   160, 167. When applying for benefits Plaintiff reported that she stopped working
17   on July 30, 2013 because of her conditions. Tr. 158.
18                                STANDARD OF REVIEW
19           The ALJ is responsible for determining credibility, resolving conflicts in
20   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
21   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
22   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
23   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
24   not supported by substantial evidence or if it is based on legal error. Tackett v.
25   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
26   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
27   another way, substantial evidence is such relevant evidence as a reasonable mind
28   might accept as adequate to support a conclusion. Richardson v. Perales, 402


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 2   interpretation, the court may not substitute its judgment for that of the ALJ.
 3   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 4   findings, or if conflicting evidence supports a finding of either disability or non-
 5   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 6   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 7   evidence will be set aside if the proper legal standards were not applied in
 8   weighing the evidence and making the decision. Brawner v. Secretary of Health
 9   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
10                        SEQUENTIAL EVALUATION PROCESS
11         The Commissioner has established a five-step sequential evaluation process
12   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); see Bowen
13   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
14   proof rests upon the claimant to establish a prima facie case of entitlement to
15   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
16   claimant establishes that physical or mental impairments prevent her from
17   engaging in her previous occupations. 20 C.F.R. § 404.1520(a). If the claimant
18   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
19   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
20   other work, and (2) the claimant can perform specific jobs which are available in
21   the national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
22   1193-94 (9th Cir. 2004). If the claimant cannot make an adjustment to other work
23   in the national economy, a finding of “disabled” is made. 20 C.F.R. §
24   404.1520(a)(4)(v).
25                            ADMINISTRATIVE DECISION
26         On July 12, 2016, the ALJ issued a decision finding Plaintiff was not
27   disabled as defined in the Social Security Act from July 30, 2013 through the date
28   last insured, September 30, 2015.


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 2   activity from July 30, 2013 through September 30, 2015. Tr. 22.
 3         At step two, the ALJ determined that Plaintiff had the following severe
 4   impairments through the date last insured: slight cervical spine disc bulging at the
 5   C5-C6 and C6-C7 levels with no nerve root impingement; status-post right
 6   shoulder arthroscopy, labral repair, and acromioplasty; right shoulder bursitis and
 7   tendinitis; shoulder impingement syndrome; and rotator cuff syndrome. Tr. 22.
 8         At step three, the ALJ found that Plaintiff did not have an impairment or
 9   combination of impairments that met or medically equaled the severity of one of
10   the listed impairments through the date last insured. Tr. 23.
11         At step four, the ALJ assessed Plaintiff’s residual function capacity and
12   determined she could perform a range of light work with the following limitations
13   through the date last insured:
14
           [T]he claimant was limited to occasional overhead reaching with the
15         right upper extremity. She could never climb ladders, ropes, or
16         scaffolds, but she was able to climb ramps and stairs on an unlimited
           basis. She could also unlimitedly balance, stoop, kneel, crouch, and
17         occasionally crawl. The claimant should avoid concentrated exposure
18         to hazards.
19   Tr. 24. The ALJ identified Plaintiff’s past relevant work as lubrication servicer
20   and retail sales clerk and found that she could not perform this past relevant work
21   through the date last insured. Tr. 29.
22         At step five, the ALJ determined that, considering Plaintiff’s age, education,
23   work experience and residual functional capacity, and based on the testimony of
24   the vocational expert, there were other jobs that exist in significant numbers in the
25   national economy Plaintiff could perform through the date last insured, including
26   the jobs of cashier, cleaner/housekeeper, and office helper. Tr. 30. The ALJ
27   concluded Plaintiff was not under a disability within the meaning of the Social
28   Security Act from July 30, 2013, through the date last insured, September 30,


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1   2015. Tr. 31.
 2                                          ISSUES
 3         The question presented is whether substantial evidence supports the ALJ’s
 4   decision denying benefits and, if so, whether that decision is based on proper legal
 5   standards. Plaintiff contends the ALJ erred by (1) failing to properly consider
 6   Plaintiff’s headaches at step two, (2) failing to properly consider the opinion of
 7   Brady Moss, ARNP, (3) failing to properly consider Plaintiff’s symptom
 8   statements, and (4) failing to meet the step five burden.
 9                                       DISCUSSION1
10   1.    Step Two
11         Plaintiff challenges the ALJ’s step two determination by asserting that her
12   headaches were a severe impairment. ECF No. 14 at 11.
13         The step-two analysis is “a de minimis screening device used to dispose of
14   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An
15   impairment is “not severe” if it does not “significantly limit” the ability to conduct
16   “basic work activities.” 20 C.F.R. § 404.1522(a). Basic work activities are
17   “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). “An
18   impairment or combination of impairments can be found not severe only if the
19   evidence establishes a slight abnormality that has no more than a minimal effect on
20   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   1996) (internal quotation marks omitted).
 2         Plaintiff argues that the ALJ failed to acknowledge her headaches as severe
 3   at step two and failed to provide any explanation as to why. ECF No. 14 at 11. In
 4   her decision, the ALJ addressed Plaintiff’s headaches as a symptom of her neck
 5   impairment and found that the bulging disc in her cervical spine at C5-C6 and C6-
 6   C7 was a severe impairment at step two. Tr. 22-23. Just because the ALJ did not
 7   find Plaintiff’s headaches as a severe impairment separate from the other
 8   impairments does not mean that the headaches were ignored or not accounted for
 9   in the residual functional capacity determination. See S.S.R. 96-8p (“The [residual
10   functional capacity] assessment considers only functional limitations and
11   restrictions that result from an individual’s medically determinable impairment or
12   combination of impairments, including the impact of any related symptoms,” and
13   “In assessing [the residual functional capacity], the adjudicator must consider
14   limitations and restrictions imposed by all of an individual’s impairments, even
15   those that are not ‘severe.’”)
16         Whether Plaintiff’s headaches were a separate impairment or a symptom of
17   her neck impairment is not material at step two because the ALJ would have
18   included limitations from the headaches in the residual functional capacity
19   determination. Therefore, if there was any error at step two in regards to Plaintiff’s
20   headaches, it would have been harmless. Tommasetti v. Astrue, 533 F.3d 1035,
21   1038 (9th Cir. 2008) (an error is harmless when “it is clear from the record that the
22   . . . error was inconsequential to the ultimate nondisability determination”).
23   2.    Brady Moss, ARNP
24         Plaintiff argues the ALJ failed to properly consider and weigh the medical
25   opinions expressed by treating nurse practitioner, Brady Moss, ARNP. ECF No.
26   14 at 12-15.
27         Nurse Moss provided three opinions regarding Plaintiff’s functional abilities.
28   Tr. 827, 850-52, 1308-10. Plaintiff challenges the ALJ’s treatment of the third


     ORDER GRANTING DEFENDANT’S MOTION - 6
 1   opinion completed in December of 2014. ECF No. 14 at 12-13 (citing Tr. 1309).
 2   In that opinion, Nurse Moss placed check marks next to both Sedentary work and
 3   Severity limited, Tr. 1309, which the ALJ interpreted as limited to “sedentary
 4   exertional level with severe limitations (lifting no more than two pounds) with the
 5   right upper extremity,” Tr. 28. Nurse Moss also precluded Plaintiff from handling
 6   or reaching with her right upper extremity. Tr. 1309. He stated that Plaintiff’s
 7   medications caused increased fatigue and that work on a regular and continuous
 8   basis would cause her condition to deteriorate. Tr. 1308-09. He opined that
 9   Plaintiff’s limitations had existed since the motor vehicle accident in December of
10   2012. Tr. 1310.
11         The ALJ gave this opinion little weight for three reasons: (1) it was
12   inconsistent with the findings and opinion of Dr. Roesler; (2) it was inconsistent
13   with Nurse Moss’s contemporaneous treatment notes; and (3) it was inconsistent
14   with the arthroscopic surgery completed just a few months prior. Tr. 28.
15         Plaintiff argues that the ALJ was required to provide clear and convincing
16   reasons for rejecting Nurse Moss’ opinion because he was a treating provider.
17   ECF No. 14 at 14-15. Defendant argues that Nurse Moss’ status as a nurse
18   practitioner precludes him from being considered an acceptable medical source;
19   therefore, his opinion can be rejected by providing “germane” reasons. ECF No.
20   19 at 7.
21         At the time of the ALJ’s decision, a nurse practitioner was not an acceptable
22   medical source, 20 C.F.R. § 404.1513(a) (2016), but was considered an “other
23   source,” 20 C.F.R. § 404.1513(d)(1) (2016). An ALJ may discount the opinion of
24   an “other source,” if she provides “reasons germane to each witness for doing so.”
25   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). The Ninth Circuit has
26   criticized applying this lesser standard to nurse practitioners, stating “regulations
27   provide an out-dated view that consider a nurse practitioner as an ‘other source.’”
28   Popa v. Berryhill, 872 F.3d 901, 907 (9th Cir. 2017) (citing Molina, 674 F.3d at


     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   1111). On March 27, 2017, the regulations were amended to reflect this view and
 2   included nurse practitioners in the list of providers considered acceptable medical
 3   sources. 20 C.F.R. § 404.1502(a). However, this change only applies to cases
 4   filed with the Social Security Administration on or after March 27, 2017. 20
 5   C.F.R. § 404.1502(a)(7). This case was filed on July 8, 2014. Tr. 72-73.
 6   Therefore, this Court is required to apply the “out-dated view” and treat the
 7   opinion of Nurse Moss as an “other source.” Popa, 872 F.3d at 907.
 8         All three of the ALJ’s reasons for rejecting the opinion of Nurse Moss deal
 9   with the opinion’s inconsistency with the medical evidence. Inconsistency with
10   the medical evidence meets the germane standard. See Bayliss v. Barnhart, 427
11   F.3d 1211, 1218 (9th Cir. 2005). Therefore, so long as the ALJ’s reasons are
12   supported by substantial evidence, they are sufficient to support her determination.
13         First, the ALJ found that Nurse Moss’ opinion was inconsistent with the
14   findings and opinion of Dr. Roesler, Plaintiff’s treating orthopedic surgeon, from
15   the same month. Tr. 28. On December 2, 2014, Dr. Roesler examined Plaintiff.
16   Tr. 1202-03, 1288. He stated that she had failed to follow up with the physical
17   therapy referral, she had asked him to complete forms for her disability claim, and
18   she had been calling a couple times a week for more narcotics. Tr. 1203. He
19   reported that he had reviewed the CT arthrogram himself and it “looks good,” Id.,
20   and “[y]ou can still see the defect and the labrum does not look like it is
21   completely healed, but nevertheless it is in place. There is no reason to think that it
22   would not heal given enough time.” Tr. 1288. He then stated that Plaintiff “needs
23   to do the PT. I explained today that I do not think she is disabled according to
24   [Social Security] criteria and she needs to do the PT and to go back to work.” Tr.
25   1203. Because the ALJ’s determination that Dr. Roesler’s findings and statements
26   were inconsistent with Nurse Moss’ opinion, the ALJ’s determination is supported
27   by substantial evidence and meets the germane standard under Bayliss.
28         Second, the ALJ found that Nurse Moss’ opinion was inconsistent with his


     ORDER GRANTING DEFENDANT’S MOTION - 8
 1   own treatment notes, which the ALJ said showed a full range of motion. Tr. 28.
 2   However, the physical evaluation on December 4, 2014 showed no abnormalities
 3   except for a limited range of motion in Plaintiff’s right shoulder due to pain. Tr.
 4   1265. Since the ALJ misstated the medical evidence regarding the range of motion
 5   testing, this reason was not supported by substantial evidence and cannot meet the
 6   germane standard. However, any resulting error would be considered harmless
 7   because the ALJ provided other legally sufficient reasons to reject the opinion.
 8   Tommasetti, 533 F.3d at 1038 (an error is harmless when “it is clear from the
 9   record that the . . . error was inconsequential to the ultimate nondisability
10   determination”).
11         The ALJ also relied upon a November of 2015 treatment note in asserting
12   inconsistencies between Nurse Moss’ opinion and his treatment notes. Tr. 28. In
13   this treatment note, Plaintiff reported to Nurse Moss that she was “unable to lift,
14   carry, push or pull any weight” with her right upper extremity. Tr. 1208. Nurse
15   Moss acknowledged that on a previous incapacitation exam he had indicated she
16   could lift up to ten pounds, and he asked Plaintiff to bring in a new form so he
17   could adjust the physical capabilities on the report. Id. However, physical
18   examination only revealed tenderness and a moderately reduced range of motion in
19   Plaintiff’s right shoulder. Tr. 1213. This treatment note demonstrates that there
20   was limited objective medical evidence to support the level of impairment Plaintiff
21   reported to Nurse Moss and the level of impairment Nurse Moss presented on the
22   form Plaintiff provided to him. Thus, the ALJ’s finding is supported by substantial
23   evidence and meets the germane standard under Bayliss.
24         Third, the ALJ relied upon contemporaneous arthroscopic surgery which
25   showed no abnormalities beyond inflammation of the bursa. Tr. 28. On August
26   12, 2015, Dr. Antoci completed a right shoulder diagnostic arthroscopy. Tr. 1064-
27   66. The surgical report repeatedly stated that no tears were found. Id. Therefore,
28   this also shows a lack of objective medical evidence to support the severe


     ORDER GRANTING DEFENDANT’S MOTION - 9
 1   limitations Nurse Moss opined and is supported by substantial evidence.
 2   Therefore, it meets the germane standard under Bayliss.
 3         The ALJ provided three examples in which the medical evidence was
 4   inconsistent with the limitations opined by Nurse Moss in December of 2014.
 5   Plaintiff argues that the ALJ was required to provide an explanation as to exactly
 6   how this medical evidence was inconsistent with Nurse Moss’ opinion. ECF No.
 7   14 at 14. However, Plaintiff’s argument advocates for applying the higher
 8   standards of clear and convincing or specific and legitimate, ECF No. 14 at 14-15,
 9   which generally require this level of explanation, see Magallanes v. Bowen, 881
10   F.2d 747, 751 (9th Cir. 1989) (The specific and legitimate standard can be met by
11   the ALJ setting out a detailed and thorough summary of the facts and conflicting
12   clinical evidence, stating her interpretation thereof, and making findings.); see also
13   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (The ALJ is required to do
14   more than offer her conclusions, she “must set forth [her] interpretations and
15   explain why they, rather than the doctors’, are correct.”). But such an explanation
16   is not required when the germane standard applies as it does in this case.
17   Therefore, the Court will not disturb the ALJ’s treatment of this opinion.
18   3.    Plaintiff’s Symptom Statements
19         Plaintiff challenges the ALJ’s determination that Plaintiff’s symptom
20   statements were unreliable. ECF No. 14 at 15-18.
21         It is generally the province of the ALJ to make determinations regarding the
22   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
23   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
24   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
25   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
26   and convincing.” Smolen, 80 F.3d at 1281 (9th Cir. 1996); Lester v. Chater, 81
27   F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient: rather the ALJ
28   must identify what testimony is not credible and what evidence undermines the


     ORDER GRANTING DEFENDANT’S MOTION - 10
 1   claimant’s complaints.” Lester, 81 F.3d at 834.
 2         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
 3   and limiting effects of her symptoms to be “not entirely consistent with the medical
 4   evidence and other evidence in the record.” Tr. 24-25. Specifically, the ALJ
 5   found that (1) her alleged limitations were not supported by the objective medical
 6   evidence, (2) her alleged limitations were inconsistent with her reported activities,
 7   and (3) she received unemployment benefits during the relevant time period. Tr.
 8   25-27.
 9         A.     Medical Evidence
10         An ALJ may cite inconsistencies between a claimant’s testimony and the
11   objective medical evidence in discounting the claimant’s symptom statements.
12   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). But this
13   cannot be the only reason provided by the ALJ. See Lester, 81 F.3d at 834 (ALJ
14   may not discredit the claimant’s testimony as to subjective symptoms merely
15   because they are unsupported by objective evidence); see Rollins v. Massanari,
16   261 F.3d 853, 857 (9th Cir. 2001) (Although it cannot serve as the sole reason for
17   rejecting a claimant’s credibility, objective medical evidence is a “relevant factor
18   in determining the severity of the claimant’s pain and its disabling effects.”).
19         Here, the ALJ pointed to multiple locations in the record demonstrating that
20   the objective medical evidence did not support Plaintiff’s allegations. Tr. 25-26
21   (repeated relatively normal physical examinations, imaging, and exploratory
22   arthroscopic surgery were inconsistent with her complaints of significant
23   restrictions of her right upper extremity and normal nerve conduction study in June
24   of 2015 was inconsistent with her reports of numbness in her fingers of the right
25   hand). Therefore, this reason, when combined with the ALJ’s other reasons,
26   supports her determination and meets the specific, clear and convincing standard.
27         B.     Reported Activities
28         A claimant’s daily activities may support an adverse credibility finding if (1)


     ORDER GRANTING DEFENDANT’S MOTION - 11
 1   the claimant’s activities contradict her other testimony, or (2) “the claimant is able
 2   to spend a substantial part of [her] day engaged in pursuits involving performance
 3   of physical functions that are transferable to a work setting.” Orn v. Astrue, 495
 4   F.3d 625, 639 (9th Cir. 2007) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
 5   1989)). “The ALJ must make ‘specific findings relating to [the daily] activities’
 6   and their transferability to conclude that a claimant’s daily activities warrant an
 7   adverse credibility determination.” Id. (quoting Burch v. Barnhart, 400 F.3d 676,
 8   681 (9th Cir. 2005)). A claimant need not be “utterly incapacitated” to be eligible
 9   for benefits. Fair, 885 F.2d at 603.
10         First, the ALJ found that Plaintiff’s reports of independent self-care,
11   preparing meals, performing household chores, shopping, and taking her children
12   swimming was inconsistent with her alleged symptoms and limitations. Tr. 26.
13   The Ninth Circuit has repeatedly found that the ability to perform these kinds of
14   activities are not inconsistent with the inability to work:
15
           We have repeatedly warned that ALJs must be especially cautious in
16         concluding that daily activities are inconsistent with testimony about
17         pain, because impairments that would unquestionably preclude work
           and all the pressures of a workplace environment will often be
18         consistent with doing more than merely resting in bed all day.
19
20   Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) citing Smolen, 80 F.3d at
21   1287 n.7 (“The Social Security Act does not require that claimants be utterly
22   incapacitated to be eligible for benefits, and many home activities may not be
23   easily transferable to a work environment where it might be impossible to rest
24   periodically or take medication.” (citation omitted)); Fair, 885 F.2d at 603
25   (“[M]any home activities are not easily transferable to what may be the more
26   grueling environment of the workplace, where it might be impossible to
27   periodically rest or take medication.”). Therefore, the fact that Plaintiff performs
28   such daily activities is not sufficient to meet the specific, clear and convincing



     ORDER GRANTING DEFENDANT’S MOTION - 12
 1   standard.
 2         Second, the ALJ found that Plaintiff’s reports of moving a grandfather clock
 3   and helping a friend lift a couch was inconsistent with her reported symptoms. Tr.
 4   26. In October of 2013, Plaintiff was seen in the emergency room after moving a
 5   clock. Tr. 792, 797, 801. When examined, Plaintiff’s right shoulder showed no
 6   deformity or swelling. Tr. 803. She did have diffuse tenderness and pain with
 7   range of motion. Id. Imaging showed no acute changes. Id. When asked about it
 8   at the hearing, she stated she was not moving the clock, but pushing it back into the
 9   wall. Tr. 53. On September 26, 2014, Plaintiff reported to the emergency room
10   after helping a friend lift a couch and experiencing pain in her right shoulder and
11   neck. Tr. 875, 880. An examination revealed tenderness in her right shoulder and
12   an x-ray showed no acute changes. Tr. 883-84. When asked about it at the
13   hearing, Plaintiff testified that it was a loveseat and she was only lifting with her
14   left side. Tr. 54.
15         The ALJ concluded that the ability to engage in moving a clock and a
16   loveseat was inconsistent with her reported limitations and that the fairly normal
17   findings on examinations following these activities further undercut her
18   allegations. Tr. 26. Plaintiff argues that this evidence is not inconsistent with her
19   testimony as it demonstrates that an overexertion of her upper extremity resulted in
20   increased symptoms. ECF No. 14 at 18. While this is a possible interpretation of
21   the evidence, the ALJ’s interpretation, that Plaintiff’s repeated lifting of furniture
22   was inconsistent with her alleged symptoms and limitations, is also possible. If the
23   evidence is susceptible to more than one rational interpretation, the court may not
24   substitute its judgment for that of the ALJ. Tackett, 180 F.3d at 1097. Therefore,
25   the Court will not disturb the ALJ’s judgment and finds this to be a specific, clear
26   and convincing reason.
27         C.     Unemployment Benefits
28         The receipt of unemployment benefits can affect a person’s claim for social


     ORDER GRANTING DEFENDANT’S MOTION - 13
 1   security benefits, however, there must be evidence to support that the claimant held
 2   herself out as ready, willing, and able to work full-time. Carmickle, 533 F.3d at
 3   1161-62. To collect unemployment benefits under Washington law, an individual
 4   must be “able to work” and “available for work in any trade, occupation,
 5   profession, or business for which he or she is reasonably fitted.” WASH. REV.
 6   CODE § 50.20.010(1)(c). The requirement to be available for full-time work does
 7   not apply under specific circumstances described in Washington Administrative
 8   Code § 192-170-050 (1)(b). WASH. ADMIN. CODE § 192-170-010. These
 9   circumstances apply when an applicant provides documentation from a physician
10   that a disability limits her available hours or physical ability. WASH. ADMIN. CODE
11   § 192-170-050. Nothing in the records provided by Washington State
12   Employment Security Department shows Plaintiff submitted such documentation.
13   Tr. 224-660. Plaintiff received unemployment benefits from August 24, 2013
14   through February 22, 2014. Tr. 231-32. Therefore, it appears Plaintiff was
15   holding herself out as able and available for work full-time. As such, this meets
16   the specific, clear and convincing standard.
17         Additionally, the ALJ noted that Plaintiff provided three different
18   explanations as to why she left her last position: (1) when applying for DIB, she
19   reported she stopped due to her conditions, Tr. 158; (2) at the hearing, she testified
20   that she was given the option of being fired or resigning, Tr. 43; and (3) her
21   unemployment records indicated she had been terminated, Tr. 478-82. None of the
22   parties addressed this reason. Therefore, this Court is not required to address it.
23   See Carmickle, 533 F.3d at 1161 n.2.
24         Finally, Defendant argues that the ALJ also rejected Plaintiff’s symptom
25   statements because she failed to follow prescribed treatment. ECF No. 19 at 4-5.
26   The ALJ did discuss Plaintiff’s failure to follow through with her physical therapy;
27   however, this was in relation to Dr. Roesler’s records and never actually found this
28   as a separate reason to reject Plaintiff’s statements. Tr. 25. As such, Defendant’s


     ORDER GRANTING DEFENDANT’S MOTION - 14
 1   assertion is a post hoc rationalization, which will not be considered by this Court.
 2   See Orn, 495 F.3d at 630 (The Court will “review only the reasons provided by the
 3   ALJ in the disability determination and may not affirm the ALJ on a ground upon
 4   which he did not rely.”).
 5         While not every reason provided by the ALJ met the specific, clear and
 6   convincing standard, she provided enough reasons that meet the heightened
 7   standard to support her determination. See Carmickle, 533 F.3d at 1163
 8   (upholding an adverse credibility finding where the ALJ provided four reasons to
 9   discredit the claimant, two of which were invalid); Batson, 359 F.3d at 1197
10   (affirming a credibility finding where one of several reasons was unsupported by
11   the record); Tommasetti, 533 F.3d at 1038 (an error is harmless when “it is clear
12   from the record that the . . . error was inconsequential to the ultimate nondisability
13   determination”). Therefore, the Court will not disturb the ALJ’s treatment of
14   Plaintiff’s symptom statements.
15                                     CONCLUSION
16         Having reviewed the record and the ALJ’s findings, the Court finds the
17   ALJ’s decision is supported by substantial evidence and free of harmful legal error.
18   Accordingly, IT IS ORDERED:
19         1.     Defendant’s Motion for Summary Judgment, ECF No. 19, is
20   GRANTED.
21         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
22         The District Court Executive is directed to file this Order and provide a copy
23   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
24   and the file shall be CLOSED.
25         DATED March 5, 2019.
26
27                                _____________________________________
                                            JOHN T. RODGERS
28                                 UNITED STATES MAGISTRATE JUDGE


     ORDER GRANTING DEFENDANT’S MOTION - 15
